                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON

UNITED STATES OF AMERICA                            )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )
                                                    )      Case No. 1:19-cr-16
INDIVIOR INC. (a/k/a Reckitt Benckiser              )
   Pharmaceuticals Inc.) and                        )
INDIVIOR PLC                                        )
                                                    )
              Defendants.                           )


                                NOTICE OF APPEARANCE

       The undersigned counsel notices his appearance on behalf of Defendants Indivior Inc.

(a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior PLC in the above-styled case.



                                                    Respectfully submitted,

                                                    INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                    Pharmaceuticals Inc.) and INDIVIOR PLC

                                                    By:/s/ Christopher Denig
                                                                  Partner
Christopher M. Denig (PHV)
Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, D.C. 20001
(202) 662-5325
cdenig@cov.com

Counsel for Defendants




Case 1:19-cr-00016-JPJ-PMS Document 31 Filed 04/25/19 Page 1 of 2 Pageid#: 203
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 25, 2019, I electronically field the foregoing document with
the Clerk of the Court using CM/ECF system which will send notification of such filing to all
counsel of record.

                                                     By:/s/ Christopher Denig
                                                                   Partner




Case 1:19-cr-00016-JPJ-PMS Document 31 Filed 04/25/19 Page 2 of 2 Pageid#: 204
